Case 1:18-cv-03118-TWP-TAB Document 1 Filed 10/08/18 Page 1 of 4 PageID #: 1



                       IN THE UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF INDIANA
                               INDIANAPOLIS DIVISION

STEPHEN KNOWLES, TRUSTEE OF THE                 )
BRICKLAYERS OF INDIANA RETIREMENT               )
FUND, BRICKLAYERS AND TROWEL TRADES             )
INTERNATIONAL PENSION FUND, BRICKLAYERS         )
AND ALLIED CRAFTWORKERS INTERNATIONAL           )
HEALTH FUND (AS SUCCESSOR TO BRICKLAYERS        )
OF INDIANA HEALTH AND WELFARE FUND),            )
INDIANA BRICKLAYERS LOCAL 4 JOINT               )
APPRENTICESHIP TRAINING COMMITTEE AND           )
INDIANAPOLIS PENSION FUND,                      )
                     Plaintiffs,                ) No. 1:18-cv-3118-
                                                )
              v.                                )
F AND M TILE AND TERRAZZO CO., INC., an Indiana )
domestic for-profit corporation,                )
                              Defendant.        )

                                         COMPLAINT

       Plaintiffs, by their attorneys, DONALD D. SCHWARTZ and ARNOLD AND KADJAN,

LLP, complain against Defendant, F AND M TILE AND TERRAZZO CO., INC., as follows:

                                JURISDICTION AND VENUE

1.     (a)     Jurisdiction of this cause is based upon Section 502 of the Employee Retirement

Income Security Act of 1974, 29 U.S.C. Section 1132 ("ERISA") and 29 U.S.C. 1145 as amended.

       (b)     Venue is founded pursuant to 29 U.S.C. Section 1132(e) (2) in this district, where

the Funds as described in Paragraph 2, are administered and 29 U.S.C. Section 185(c).

                                           PARTIES

2.     (a)     The Plaintiffs in this count STEPHEN KNOWLES, TRUSTEE OF THE

BRICKLAYERS OF INDIANA RETIREMENT FUND, BRICKLAYERS AND TROWEL

TRADES INTERNATIONAL PENSION FUND, BRICKLAYERS AND ALLIED

CRAFTWORKERS INTERNATIONAL HEALTH FUND (AS SUCCESSOR TO
Case 1:18-cv-03118-TWP-TAB Document 1 Filed 10/08/18 Page 2 of 4 PageID #: 2



BRICKLAYERS OF INDIANA HEALTH AND WELFARE FUND), INDIANA

BRICKLAYERS LOCAL 4 JOINT APPRENTICESHIP TRAINING COMMITTEE AND

INDIANAPOLIS PENSION FUND (“the Funds”), and have standing to sue pursuant to 29

U.S.C. Section 1132(d)(1).

       (b)     The Funds have been established pursuant to collective bargaining agreements

previously entered into between the Bricklayers Union Local 4, IN/KY and its affiliated locals

(the "Union") and certain employer associations whose employees are covered by the collective

bargaining agreement with the Union.

       (c)     The Funds are maintained and administered in accordance with and pursuant to

the provisions of the National Labor Relations Act, as amended, and other applicable state and

federal laws and also pursuant to the terms and provisions of the agreements and Declarations of

Trust which establish the Funds.

3.     (a)     F AND M TILE AND TERRAZZO CO., INC. (hereafter "F AND M"), employs

persons performing bargaining unit work in the jurisdiction of Union and is bound to make

contributions for hours worked by its bargaining unit employees.

       (b)     F AND M has its principal place of business in Fort Wayne, Indiana.

       (c)     F AND M is an employer engaged in an industry affecting commerce.

4.     Since July 9, 1997, F AND M has entered into a collective bargaining agreement with the

Union pursuant to which it is required to pay specified wages and to make periodic contributions

to the Funds on behalf of certain of its employees. (Exhibit “A”)

5.     By virtue of certain provisions contained in the collective bargaining agreements, F AND

M is bound by the Trust Agreement establishing the Funds.

6.     Under the terms of the collective bargaining agreements and Trust Agreements to which




                                                2
Case 1:18-cv-03118-TWP-TAB Document 1 Filed 10/08/18 Page 3 of 4 PageID #: 3



it is bound, F AND M is required to make contributions to the Funds on behalf of their

employees and, when given reasonable notice by Plaintiffs or their representatives, to submit all

necessary books and records to Plaintiff’s accountant for the purpose of determining whether or

not it is in compliance with its obligation to contribute to the Funds.

7.     Plaintiffs are advised and believe that from January 2016 through the present, F AND

M has failed to make some of the contributions from time to time required to be paid by it to the

Funds pursuant to the terms of the Trust Agreements by which it is bound, all in violation of its

contractual obligations and its obligations under applicable state and federal statutes.

       WHEREFORE, Plaintiffs pray for relief as follows:

       A.      F AND M be ordered to submit to an audit for January 2016 through the

present.

       B.      Judgment be entered on any amounts found to be due on the audit.

       C.      Plaintiffs be awarded their costs herein, including reasonable attorneys’ fees and

costs incurred in the prosecution of this action, together with liquidated damages in the amount

of 20%, all as provided in the applicable agreements and ERISA Section 502(g)(2).

       D.      F AND M be enjoined from violating the terms of the collective bargaining

agreements and Trust Agreements by failing to make timely payments to the Funds and be

ordered to resume making those payments.

       E.      This Court grant Plaintiffs such other and further relief as it may deem

appropriate under the circumstances.




                                                 3
Case 1:18-cv-03118-TWP-TAB Document 1 Filed 10/08/18 Page 4 of 4 PageID #: 4



                              Respectfully submitted,

                              STEPHEN KNOWLES, et. al.




                              By:    s/ Donald D. Schwartz
                                     One of their Attorneys

Donald D. Schwartz
ARNOLD AND KADJAN, LLP
35 E. Wacker Dr., Suite 600
Chicago, Illinois 60601
(312) 236-0415




                                       4
